PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/210,209
Filing Date: 5 Dec 2018
Appellant(s): Deere & Company



__________________
Christopher R. Christenson (Reg. 42,413)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of Reichhardt (US Pat No 9,824,438 B2).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat No Re. 31,023) in view of Reichhardt (US Pat No 9,824,438 B2) and further in view of Rosa et al. (US Pat No 8,942,893 B2).
(2) Response to Argument
Regarding appellant’s arguments of independent claims 1 and 21, appellant utilizes similar reasoning against both the McNabb reference and the Hall reference, that neither disclose “wherein an output of the thermal imager is used to detect plugging of the at least one nozzle.” Page 12 of the appeal brief and beginning with “the first aspect” is where appellant focuses on the teaching in McNabb for a thermal imager which is used to sense the presence of insects and insect infestations. The bulk of page 13 and the paragraph labeled “1.” on page 15 showcases appellant’s arguments of the Hall reference for claims 1 and 21 for which appellant focuses on the computer sequence as cited in the final office action which appellant states that as with McNabb, the sensors in Hall appear to be used to detect insect infestation on the field. However, contrary to appellant’s position the limitation in question does in fact not require an explicit teaching of any sort of detection of plugging. The limitation in question as quoted above stipulates that an output of the thermal imager is “used to” detect plugging of the at least one nozzle. As such, this language appears to be an intended use of the recited “output of the thermal imager” as described by MPEP 2114, paragraph II, for which neither claim describes any further aspect such as how this output is specifically utilized or even what specifically ‘uses’ the output to detect the plugging. Thus, with the limitation only demonstrating an intended use of the thermal imager, a thermal imager in the prior art need only be capable of being used in the manner claimed. Without realizing it, appellant has actually provided explanation for this already. Specifically, appellant has cited paragraphs from McNabb, column 7, lines 15-28, and Hall, column 51, lines 24-40, lines 45-54 and lines 66-68 through column 52, lines 1-18, which demonstrate thermal imagers being used to detect insects and insect infestations. In other words, the prior art thermal imagers are utilized to detect solid masses which is equivalent to what is required in order to detect plugging in a nozzle as in order to plug up a nozzle, a solid mass of some kind would create a blockage and thus plug up some part of the nozzle. Thus, both references demonstrate agricultural sprayers utilizing thermal imagers which are fully capable of being used to detect plugging of at least one nozzle as part of the agricultural sprayer. Further, McNabb indirectly demonstrates this capability throughout the disclosure beginning with the abstract which states the sensors in McNabb are explicitly utilized to detect moisture from a plurality of different locations within an agricultural field and compares the detected moisture levels at each location with a predetermined moisture level and the suggestions for how thermal imaging can be utilized in column 2, lines 45-65, such as the presence of certain crop and soil conditions will manifest themselves in the form of a thermally detectable variation upon the land, similar detection can be performed in the visible, infrared and ultraviolet ranges (all of which are thermal imaging), enabling the determination of correlated features with such information. This indirectly relates to the nozzles and how well they’re operating to apply moisture to the field.
Appellant further argues claims 1 and 21 in view of the McNabb reference specifically and with specific regard for the limitation “having a field of view behind the agricultural sprayer, relative to a direction of travel of the agricultural sprayer” as appellant states on page 12 in the paragraph beginning with “the second aspect” that none of the cited portions of McNabb teaches or even suggests that the lens 138 is directed to an area behind the agricultural sprayer and “in fact, given that the various sensors are detecting aspects of the filed that impact irrigation and/or application of chemicals, the sensors are likely obtaining sensor information from the field in a direction ahead of the sprayer.” However, first it should be noted that appellant has no basis for the quoted statement. Second, the cited portion, column 20, lines 33-37, for which appellant believes includes no teaching or suggestion of a field of view behind the agricultural sprayer explicitly states “any desired area of interest within a field” which it should be noted is enabled by what is explicitly depicted in figure 8 of McNabb and described in the lines preceding the above citation. The most important aspect of which is a motor drive, element 128, which is both described and shown as being rotatable through 360 degrees. In other words, sensing device 114 can be turned to face “any desired area of interest within a field” which would include behind the agricultural sprayer.
Appellant also argues dependent claim 2 at the top of page 14 of the appeal brief where appellant states there is no indication that the computer of McNabb is configured to process images, however this would appear incorrect as one of the sensors providing sensor information directly to the computer is a thermal imager for which the signals/data in question would be images and furthermore, McNabb explicitly states these signals are delivered to the computer, cited element 44, “where they are selectively processed” as stated in column 8, lines 35-36. Appellant also states McNabb does not teach or suggest nozzle characterization based on image analysis, however, as the claim language in question, “an image processor that is configured to provide operation characterization with respect to the at least one nozzle,” which is a functional recitation of the image processor and only requires “operation characterization” with respect to the at least one nozzle, then a simple on or off status would appear to meet the claimed requirement. As McNabb teaches a thermal imager to detect insects which the system in McNabb would then spray pesticide to control, it would appear that the image signals provided by the thermal imager which are processed by the computer does indeed provide operation characterization with respect to the at least one nozzle. Appellant similarly argues claim 2 as rejected by Hall in view of McNabb at the bottom of page 17 into the top of page 18 for which appellant states there is no teaching or suggestion that the image processor is configured to provide operation characterization with respect to the at least one nozzle, however as described above, even a simple on or off status would equate to operational characterization, for which the citations in Hall, column 51, lines 24-40, lines 45-54 and lines 66-68 through column 52, lines 1-18, with respect to the operation of spraying pesticides to control insect infestations for which the thermal imager is used to detect would appear to provide the required operational characteristics as claimed.
Appellant argues independent claim 26 beginning on page 15 of the appeal brief under the section labeled “2.” First, it would appear that appellant confuses the language presented in claims 1 and 21 with the language presented in claim 26. The limitations in question are rather different as claims 1 and 21 only require “an output of the thermal imager is used to detect plugging of the at least one nozzle” whereas claim 26 requires “a processor on the agricultural sprayer that provides an output that indicates plugging of the at least one nozzle, based on the output of the thermal imager.” Appellant appears to believe these limitations require the same thing, however, claim 26 stipulates a processor that provides an output to indicate plugging on at least one nozzle. As stated in the final, McNabb does not teach this directly, however, Reichhardt is believed to. Appellant states of Reichhardt that there is no teaching or suggestion that the camera disclosed is a thermal imager, however this was not at all the aspect of Reichhardt utilized in the rejection. McNabb already teaches a thermal imager while column 2, lines 42-47 of Reichhardt teaches an output of processed images that provides information regarding the functionality of the individual nozzles which can be measured and documented on the basis of objective criteria. 
Appellant’s argument of dependent claim 8 and the Reichhardt references appears to similarly rely on the aspect that Reichhardt does not teach a thermal imager. This is a flawed view of the claims and prior art as applied. It has already been shown that the thermal imagers in both McNabb and Hall are fully capable of being used to detect a mass, or plug, in a nozzle, to which Reichhardt demonstrates processing images to specifically obtain information regarding the functionality of individual nozzles. 
Regarding dependent claim 28, appellant appears to have taken a very specific citation from Reichhardt, namely column 2, lines 58-62, and decided that this is the antithesis of the claimed language. However, a review of this citation and the passage that follows, namely lines 63-67 as well as lines 1-8 of column 3, would appear to demonstrate that appellant has read lines 58-62 out of context. The section of Reichhardt quoted by appellant is not Reichhardt stating that it’s either all or none but actually Reichhardt explaining how not all nozzles simultaneously demonstrate a fault of some kind. In fact, Reichhardt explains that once a reference image of a fully operational nozzle is stored as well as images of nozzles demonstrating a fault, these reference images can then be used for comparison with other recorded image files to detect nozzle faults.
Lastly, regarding dependent claim 30, appellant essentially states that as McNabb does not expressly stipulate that the information provided by the computer is in the form a percentage, McNabb does not teach expressing the information in the form of a percentage. However, this would appear to ignore that a computer such as what is disclosed in McNabb would necessitate the ability to express information in not only percentages but anything ranging from complex mathematical equations to simple outputs in order to provide for both the sensed data utilized in McNabb and the user input required by the system. Furthermore, the claim makes no reference to how the claimed output is demonstrated nor whether this output is even demonstrated to, for instance, a user.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.